DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18 and 19, the phrase "sheetlike" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al.(US Publication 2006/0096511).
Zhang et al. discloses a method of forming a seal between two sheets wherein the flange of a second sheet is located within a fold of a first sheet with an adhesive between them.  (Figure 2D)  Zhang et al. shows applying an adhesive on one side of a first sheet which is on top of a second’s sheet.  The first sheet is bent around the end of the second sheet(Figure 2B) and then the second sheet is bent around the first sheet.(Figure 2C)  Figure 2D shows a similar structure but with the adhesive being on both sides of the first sheet flange.  It would have been obvious to one of ordinary skill in the art at the time of filing to make the seam of Figure 2D in the same manner as that of Figure 2A-2C, namely folding the first sheet around the flange of the second sheet as in Figure 2C since they are making similar type seams.  The adhesive forms a continuous layer covering the edge of the flange of the first sheet.(Figure 2D)  The sheet 10 can be considered an outer panel since for a portion of the seam it is the outer layer, whereas the layer 12 can be considered an inner layer as the end of it is inside the outer panel.  Applicant’s own drawings show the inner panel is only surrounded by the outer panel at the end. Either panel could be considered an inner or outer panel as the terms are not defined and both have elements that would make them inner or outer panels.  Additionally, one of the panels forms the outer layer of the clothing relative to the other so one is still and inner panel and one an outer panel.  It is noted panel does not require any structure.
Regarding claim 2, since the adhesive is activated by heat, it is clearly an activatable adhesive.[0053]
Regarding claim 3, Zhang et al. shows applying the adhesive as a continuous layer which covers both sides of the flange.([0044];Figure 2D)
Regarding claim 5, Zhang et al. discloses the adhesive can be a tape.[0044]
Regarding claim 6, the adhesive can be on interfacing, which is a carrier material.[0047]
Regarding claim 8, the adhesive is activated by heat, making it a hot-melt.[0044]
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. as applied to claim 1 above, and further in view of Yasue et al.(US Patent 5,885,679).
Zhang et al. does not disclose the adhesive being foamable.  Yasue et al. discloses it is known to use a tape made of a foamable adhesive which expands filling in the stitching holes to make a waterproof seam.(Col. 2, ll. 61-Col. 3, ll. 7)  It would have been obvious to one of ordinary skill in the art at the time of filing to use a foamable tape as the adhesive in Zhang et al. since it would make the seam more waterproof, which is desirable for certain types of clothing seams.(Col. 2, ll. 61- Col. 3, ll. 7)
Regarding claim 10, since the foam expands due to heat, it would expand during the activation.(Col. 2, ll. 66)

Allowable Subject Matter
Claims 18 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4, 7, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 4 and 18, the prior art of record does not teach or clearly suggest applying two separate adhesive compositions to the two sides of the first sheet which join together during the process of forming the seam to form a continuous layer.  Regarding claims 7 and 19, the prior art of record does not teach or clearly suggest the carrier having a softening temperature below the activation temperature of the adhesive.  Regarding claim 17, the prior art of record does not teach or clearly suggest the specifics of the method of claim 1 can be used to join vehicle body panels.
Response to Arguments
Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive.
Regarding applicant’s argument that a Google search would turn up a large number of hits showing that “beading metal” meant “bending metal”, examiner’s Google search shows that bending in that search was the result of forming a bead, i.e. bending the metal into a bead shape.  This is NOT what applicant is doing.  Nonetheless, this is a moot point as applicant has amended the claims and specification to correct this. 
Regarding applicant’s argument that applicant’s claims are directed to vehicle assembly or vehicle bodies, none of the claims require anything other than a panel.  A piece of fabric can be called a panel.
Regarding applicant’s argument that Zhang et al. dose not teach applying a layer of adhesive to an outer panel and bending it around the flange of the inner panel, Zhang et al. teaches applying adhesive 26 to the sheet 10 and bending a similar sheet around an inner panel in a similar configuration.  Since the stitches 36 go through the layers(Figure 2C) before folding of sheet 10, the adhesive must be on sheet 10 since if it was on sheet 12, the stitches 36 would go through the adhesive twice.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746